
	
		I
		112th CONGRESS
		1st Session
		H. R. 1704
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Education to establish an
		  award program recognizing excellence exhibited by public school system
		  employees providing services to students in pre-kindergarten through higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 The Annual National Classified School
			 Employee of the Year Award Act.
		2.FindingsCongress finds the following:
			(1)Classified school
			 employees provide valuable service to public schools in the United
			 States.
			(2)Classified school
			 employees provide essential services, such as transportation, facilities
			 maintenance and operations, food service, safety, and health care.
			(3)Classified school
			 employees play a vital role in providing for the welfare and safety of
			 students.
			(4)Classified school
			 employees strive for excellence in all areas of service to the education
			 community.
			(5)Exemplary
			 classified school employees should be recognized for their outstanding
			 contributions to quality education in the United States.
			3.Definition of
			 classified school employeeIn
			 this Act:
			(1)Classified
			 school employeeThe term
			 classified school employee means a public employee of a State or
			 of any political subdivision of a State, who works in any grade from
			 prekindergarten through higher education in any of the following 9 occupational
			 specialties:
				(A)Paraprofessional
			 services.
				(B)Clerical and
			 administrative services.
				(C)Transportation
			 services.
				(D)Food and nutrition
			 services.
				(E)Custodial and
			 maintenance services.
				(F)Security
			 services.
				(G)Health and student
			 services.
				(H)Technical
			 services.
				(I)Skilled
			 trades.
				(2)Other
			 definitionsThe terms used in this Act have the meaning given the
			 terms in section 9101 of the Elementary and Secondary Education Act 1965 (20
			 U.S.C. 7801).
			4.Recognition
			 program established
			(a)In
			 generalThe Secretary of Education shall establish a national
			 recognition program to be known as the National Classified School
			 Employee of the Year Award program. The purpose of the program shall be
			 to recognize and promote the commitment and excellence exhibited by classified
			 school employees in public schools who provide exemplary service to students in
			 pre-kindergarten through higher education.
			(b)AwardPrior
			 to March 31 of each year (beginning with the second calendar year that begins
			 after the date of the enactment of this Act), the National Classified School
			 Employee Award program shall recommend to the Secretary a classified school
			 employee to receive the National Classified School Employee Award for the
			 year.
			(c)Selection
			 process
				(1)Nomination
			 process
					(A)In
			 generalNot later than November 1 of each year (beginning with
			 the first calendar year that begins after the date of the enactment of this
			 Act), the Secretary shall solicit nominations of classified school employees in
			 public schools from the occupational specialties described in section 3(1) from
			 the chief State school officer of each State.
					(B)Nomination
			 submissionsIn order for individuals in a State to be eligible to
			 receive recognition under this section, the chief State school officer of the
			 State shall consider nominations submitted by the following:
						(i)Local educational
			 agencies.
						(ii)School
			 administrators.
						(iii)Professional
			 associations.
						(iv)Labor
			 organizations.
						(v)Educational
			 service agencies.
						(vi)Any
			 other group determined appropriate by the National Classified School Employee
			 Award program.
						(2)DemonstrationEach
			 chief State school officer of a State who desires individuals in the State to
			 receive recognition under this section shall submit the nominations described
			 in paragraph (1) to the Secretary in such manner as may be required by the
			 National Classified School Employee Award program. Each such nomination shall
			 contain, at a minimum, demonstrations of excellence in the following
			 areas:
					(A)Work
			 performance.
					(B)School and
			 community involvement.
					(C)Leadership and
			 commitment.
					(D)Local
			 support.
					(E)Enhancement of
			 classified school employees' image in the community and schools.
					(F)Any other area of
			 superior performance, such as health and safety promotion or efficient use of
			 energy or other resources.
					(3)SelectionThe
			 National Classified School Employee Award program shall develop uniform
			 national guidelines for evaluating nominations submitted under paragraph (2) in
			 order to select the most deserving nominees based on the demonstrations made in
			 the areas described in such paragraph.
				
